Citation Nr: 0901478	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for coronary artery 
disease (CAD), secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2. Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for CAD, 
secondary to PTSD and vertigo, secondary to bilateral hearing 
loss. 

A review of the record shows that the veteran's claim for 
service connection for vertigo was made on a direct basis and 
not secondary to a service-connected disability. The RO 
decided the case on a direct basis and therefore, it is 
reflected in that manner on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Medical evidence suggests that the veteran is unemployable 
due to a cardiac disorder, and that he has applied for and 
possibly received benefits from the Social Security 
Administration (SSA). However, the SSA records are not in the 
claims file, and VA has a statutory duty to obtain these 
records. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2); 
see Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992). These records should 
be obtained on remand. See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The veteran asserts that service connection is warranted for 
coronary artery disease. He argues that service-connected 
PTSD aggravated the disability, and has submitted medical 
opinions authored by O.A. Lindefjeld, M.D., and Ronnie 
Hershman, M.D., in support of this theory of entitlement. 
Although a VA medical examination was conducted in February 
2005 with addendum in May 2005 which found no connection, the 
Board is unable to ascertain the basis of any of the opinions 
in question and cannot evaluate such evidence on its own 
cognizance. 
Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  A clarifying medical examination 
will be directed.

The veteran is presently advised that since his cardiac 
disorder service connection claim is made on the theory that 
it is secondary to his service-connected PTSD, the provisions 
of applicable regulation, 38 C.F.R. § 3.310, now include the 
following language: 

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

38 C.F.R. § 3.310(b).

That regulation permits service connection not only for 
disability caused by service- connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability. 38 C.F.R. 
§ 3.310 (2008). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The veteran's claim must be evaluated under the new 
provisions of 38 C.F.R. § 3.310, to take into consideration 
aggravation set forth in Allen. 

Based on the foregoing, this case is REMANDED for the 
following:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for coronary 
artery disease and vertigo that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

2. The RO/AMC will obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision. Associate 
those records with the claims folder.

3. The RO/AMC will provide the veteran 
with notice which is consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) pertaining to the secondary 
service-connected claim for coronary 
artery disease. The notice letter will 
also specifically advise the veteran, of 
the information and evidence not of 
record that is necessary to substantiate 
the claim. The notice letter should 
inform the veteran about secondary 
service connection to include aggravation 
of a nonservice-connected disorder by a 
service-connected disability. 

4. After a reasonable period of time or 
upon the veteran's response, the RO/AMC 
will schedule an additional VA cardiology 
examination, to ascertain whether the 
veteran's service-connected PTSD caused, 
contributed or aggravated (worsened)  the 
coronary artery disease. The following 
considerations will govern the 
examination:

a. The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner who must acknowledge such 
receipt and review in any 
examination report. 

b.  The examiner must specifically 
acknowledge receipt and review of 
the opinions of 
O.A. Lindefjeld, M.D., and Ronnie 
Hershman, M.D., in his or her 
report.

c.  After conducting any clinical 
testing, the examiner must express 
an opinion as to whether the 
veteran's coronary artery disease 
was caused or aggravated (made 
worse) by his service-connected 
PTSD. The examiner must consider the 
opinions of O.A. Lindefjeld, M.D., 
and Ronnie Hershman, M.D., and state 
whether he or she concurs or non-
concurs in such opinions and state 
the reasons for such concurrence or 
non-concurrence. If the examiner is 
unable to make a determination 
without resorting to mere 
speculation the examiner should so 
state. A rationale must be provided 
for any findings rendered. 

5. Thereafter, the RO/AMC will 
readjudicate the issues on appeal. The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
laws and regulations on secondary service 
connection since October 2006. They 
should be given an opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





